Citation Nr: 0910250	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-17 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for the cause of the Veteran's death has 
been received.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to 
December 1968, to include service in Vietnam.  The Veteran 
died on February [redacted], 1991.  The appellant is the Veteran's 
widow.  

A claim for service connection for the cause of the Veteran's 
death was previously denied by the Board in January 1997.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO denied 
the appellant's petition to reopen a claim for service 
connection for the cause of the Veteran's death.  In April 
2006, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2007, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2007.

The Board notes that while the April 2007 statement of the 
case (SOC) phrased the issue as "[s]ervice connection for 
the cause of death," the RO denied the claim because new and 
material evidence had not been presented to reopen the claim.  
In any event, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the previously denied claim has been 
received--and, in view of the Board's favorable decision on 
the request to reopen the claim for service connection for 
the cause of the Veteran's death-the Board has characterized 
the appeal as encompassing the matters set forth on the title 
page.

In January 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the appellant requested, and the undersigned granted, a 60-
day abeyance period for submission of additional evidence in 
support of the claim.  In January 209, the appellant also 
submitted additional evidence to the Board without waiving 
initial RO consideration of the evidence.

The Board's decision to reopen the claim for service 
connection for the cause of the Veteran's death is set forth 
below.  The claim for service connection for the cause of the 
Veteran's death, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on her 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In a March 1994 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant perfected an appeal of this matter to the Board.  

3.  In a January 1997 decision, the Board denied service 
connection for the cause of the Veteran's death.  

4.  Evidence associated with the claims file since the 
January 1997 Board denial is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for the cause of the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision that denied service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2008).

2.  As additional evidenced received since the January 1997 
Board denial pertinent to the claim for service connection 
for the cause of the Veteran's death is new and material, the 
criteria for reopening the claim for service connection for 
the cause of the Veteran's death are met.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II. Analysis

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and sarcoidosis or bronchiectasis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

When certain conditions are met, certain diseases are 
presumed to be related to exposure to herbicides, to include 
Agent Orange.  See, e.g., 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a).

As indicated above, the Board denied the appellant's claim 
for service connection for the cause of the Veteran's death 
in January 1997.

The evidence then of record consisted of the Veteran's death 
certificate listing massive hemoptysis as the immediate cause 
of death due to bronchiectasis and sarcoidosis, 
staphylococcus aureus and empyema were listed as other 
significant conditions contributing to death but not related 
to the cause of death; and an autopsy report stating that the 
Veteran died of acute pulmonary hemorrhage and noting 
extensive pulmonary disease caused by sarcoidosis.  Other 
evidence included service treatment records showing a normal 
examination of the lungs and chest and a normal chest x-ray 
at separation as well as no treatment or complaint of 
pulmonary pathology during service, private treatment records 
from 1971 to 1991 showing a diagnosis of sarcoidosis as early 
as 1973 (with historical reference to a 1971 diagnosis), and 
records from the Agent Orange Veteran Payment Program showing 
the appellant had received payments for the Veteran's 
exposure to Agent Orange.  

The basis for the Board's denial was that the evidence did 
not show clinical findings, complaints, diagnosis or 
treatment of the conditions that caused the Veteran's death 
during service or within applicable presumptive periods 
following separation from service; and the conditions were 
not listed in the presumptive disorders causally related to 
exposure to Agent Orange.  

As the Chairman has not ordered reconsideration of the 
decision, and no other exception to finality applies, the 
Board's January 1997 denial is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The appellant sought to reopen her previously denied claim in 
June 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
Board's January 1997 decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since January 
1997 includes records indicating that sarcoidosis-one of the 
disabilities listed on the Veteran's death certificate-may 
have been present prior to 1973 or even 1971.  In this 
regard, December 1969 and November 1970 private treatment 
records showing that the Veteran complained of a cough at 
those times were received, as well as treatment records 
showing complaints of chest pain in March 1970.  X-rays in 
March 1970 did not show significant abnormality and it was 
thought the Veteran had muscle strain.  In January 2009, a 
private physician, referring in part to these records, stated 
that it is certainly theoretically possible that the Veteran 
may have had evolving disease as early as 1970 and did not 
present the significant adenopathy until 1973.  The physician 
stated that there was a potential temporal relationship 
between the Veteran's exposure to Agent Orange and 
sarcoidosis.  Other new evidence received includes the final 
hospitalization report summarizing the cause of the Veteran's 
death as massive hemoptysis secondary to bronchiectasis, 
secondary to sarcoidosis with associated features of 
Methicillin resistant Staph aureus in the sputum and pleural 
space.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for the 
cause of the Veteran's death.  

At the time of the January 1997 Board decision, there was 
evidence that the Veteran had sarcoidosis as early as 1973; 
however, there was no evidence of sarcoidosis during service 
or within one year after separation from service or evidence 
linking the Veteran's sarcoidosis to his exposure to Agent 
Orange.  The additionally received physician's opinion 
reflects that the Veteran may have had sarcoidosis as early 
as 1970, which is very close to one year after separation 
(the Veteran was discharged in December 1968), and that, 
temporally, there is a suggestion that sarcoidosis may be 
associated with Agent Orange exposure.  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the January 1997 final Board denial of the claim for service 
connection for the cause of the Veteran's death, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it suggests 
that a listed cause of death may be related to service, to 
include on the basis of exposure to Agent Orange.  The Board 
notes, parenthetically, that his is particularly poignant in 
this case because-although neither sarcoidosis nor 
bronchiectasis is among the disabilities recognized by VA as 
medically associated with herbicide exposure, there is now a 
presumption of exposure of herbicides, to include Agent 
Orange, for all service members who, like the Veteran, served 
in Vietnam during the Vietnam Era.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).]  Hence, this evidence raises a 
reasonable possibility of substantiating the appellant's 
claim for service connection for the cause of the Veteran's 
death.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
the cause of the Veteran's death are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the Veteran's death has been 
received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service 
connection, on the merits, is warranted.

The Veteran's February 1991 death certificate indicates that 
massive hemoptysis was the immediate cause of death due to 
bronchiectasis and sarcoidosis, staphylococcus aureus and 
empyema were listed as other significant conditions 
contributing to death but not related to the cause of death; 
and an autopsy report states that the Veteran died of acute 
pulmonary hemorrhage and notes extensive pulmonary disease 
caused by sarcoidosis.

During the Veteran's lifetime, service connection had not 
been awarded for any disability.  

The appellant contends that sarcoidosis and/or bronchiectasis 
started during the Veteran's service or within one year after 
his separation from service and/or that these disabilities 
were caused by the Veteran's exposure to Agent Orange and 
other herbicides during his service in the Republic of 
Vietnam.  On this point, the appellant has submitted a 
January 1991 letter from a private physician, in which the 
physician stated that it is certainly theoretically possible 
that the Veteran may have had evolving disease as early as 
1970 and did not present the significant adenopathy until 
1973.  The physician stated that there was a potential 
temporal relationship between the Veteran's exposure to Agent 
Orange and sarcoidosis.  The Board notes that this letter, as 
well as other evidence, was submitted after the appellant's 
Board hearing (after the last adjudication of the claim by 
the RO).  

While no waiver of RO review of the medical opinion noted 
above was submitted with the evidence indicates that RO 
consideration of this evidence in connection with the claim 
for service connection for the cause of the Veteran's death, 
in the first instance, is required, the Board also notes that 
the medical opinion is not sufficiently definitive or 
supported by stated rationale to resolve the cause of death 
issue. 

Hence, the Board finds that a medical opinion, based on full 
review of the record and supported by stated rationale, is 
needed to fairly resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that further notification action 
pertinent to the claim for service connection for the cause 
of the Veteran's death is warranted.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for Dependency and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

In this case the appellant was sent a notification letter in 
December 2005.  This letter notified the appellant as to what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
While the letter stated that the evidence needed to show that 
the Veteran died from a service-related injury or disease to 
substantiate the claim for service-connection for the cause 
of the Veteran's death, it did not contain an explanation of 
the evidence and information required to substantiate the 
claim based on a previously service-connected condition and 
an explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service-
connected.  The Board notes that action by the RO is required 
to satisfy the provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Hence, prior to obtaining the requested opinion, the RO 
should, through VCAA-compliant notice, give the appellant 
another opportunity to provide evidence or information in 
support of her claim for service connection for the cause of 
the Veteran's death that is not currently associated with the 
claims file.  The RO's notice letter should explain what 
information and evidence is needed to substantiate the claim 
for service connection for the cause of the Veteran's death, 
consistent with Hupp (as discussed above), as well as explain 
the respective responsibilities of VA and the appellant in 
obtaining additional evidence.  The RO should explain that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim, to include the evidence submitted 
after the appellant's Board hearing.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should, through a VCAA-compliant 
letter give the appellant and her 
representative another opportunity to 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for the cause of 
the Veteran's death that is not already of 
record.

The RO should explain the type of evidence 
that will be obtained by VA and the type 
of evidence that is the appellant's 
ultimate responsibility to submit.

The RO's letter should also explain how to 
establish entitlement to service 
connection for the cause of the Veteran's 
death, ensuring that its letter meets the 
notice requirements of Hupp (cited to 
above).  

The RO should also clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
Veteran's entire claims file (to include a 
complete copy of this REMAND) to an 
appropriate VA physician for a 
comprehensive review of the record and an 
opinion as to whether a disability of 
service origin caused, or contributed 
substantially or materially to cause, the 
Veteran's death.

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the sarcoidosis 
(with associated bronchiectasis) listed as 
an underlying cause on the Veteran's death 
certificate was (a) manifested in service, 
or to a compensable degree within the 
first post-service year; or (b) was 
otherwise medically related to service, to 
include exposure to herbicides (such as 
Agent Orange) therein.  

In rendering the requested opinion, the 
physician should consider and discuss all 
pertinent objective evidence, to 
particularly include in and post-service 
treatment records,  and the January 2009 
letter from the private physician..

The physician should set forth the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  If the requested opinion cannot 
be provided without resorting to mere 
speculation, the physician should clearly 
so state. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
include that submitted after the 
appellant's Board hearing) and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


